                                          Case 4:20-cv-09301-YGR Document 29 Filed 04/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JEUL SLADE,                                        Case No. 20-cv-9301-YGR
                                                        Plaintiff,                          ORDER GRANTING MOTION TO REMAND;
                                   9
                                                                                            DENYING RENEWED MOTION TO COMPEL
                                                  v.
                                  10                                                        ARBITRATION AS MOOT; VACATING
                                         EMPIRE TODAY , et al.,                             HEARING
                                  11
                                                        Defendants.                         Dkt. No. 20, 21
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Jeul Slade filed his motion to remand this action to state court on March 10, 2021.
                                  14
                                       (Dkt. No. 20.) Nine days later, defendant Empire Today, LLC filed its renewed motion to compel
                                  15
                                       plaintiff to arbitrate claims and to dismiss action with prejudice. (Dkt. No. 21.)1
                                  16
                                              Having carefully considered the papers submitted and the pleadings in this action, and for
                                  17
                                       the reasons set forth below, the Court GRANTS the Motion to Remand and DENIES the Renewed
                                  18
                                       Motion to Compel as Moot.2
                                  19
                                              Defendant removed this action alleging violations of the federal Fair Credit Reporting Act,
                                  20
                                       15 U.S:C. §§ 1681b(b)(2)(A)(i)-(ii), 1681d(a)(1) and 1681g(c), from the Superior Court of
                                  21
                                       California, County of Alameda on grounds of federal question jurisdiction under 28 U.S.C. section
                                  22
                                       1331. (Dkt. No. 1, Notice of Removal.) In an ordinary removal case, “[i]f at any time before final
                                  23

                                  24          1
                                                  The Court previously denied Empire’s motion to compel arbitration without prejudice
                                  25   and granted the parties leave to take limited discovery on the issue of contract formation based on
                                       the disputed material facts appearing in the record as to plaintiff’s assent to the arbitration
                                  26   agreement at issue. (Dkt. No. 18.) Defendants were given leave to file a renewed motion to
                                       compel as late as May 28, 2021, given the request for discovery on this issue. (Id.)
                                  27           2
                                                  Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds this motion appropriate for decision without oral argument. Accordingly, the Court
                                  28   VACATES the hearing set for April 27, 2021.
                                          Case 4:20-cv-09301-YGR Document 29 Filed 04/22/21 Page 2 of 3




                                   1   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

                                   2   remanded.” 28 U.S.C. § 1447(c); see also Polo v. Innoventions International, LLC, 833 F.3d 1193

                                   3   (9th Cir. 2016). Here, plaintiff contends that the Court lacks subject matter jurisdiction over the

                                   4   claims in the complaint because plaintiff has not alleged an injury-in-fact sufficient to establish

                                   5   Article III standing. To establish federal jurisdiction under Article III, the injury alleged must be

                                   6   both “‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

                                   7   Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016). An FCRA claimant “cannot satisfy the

                                   8   demands of Article III by alleging a bare procedural violation” since a violation of the statute’s

                                   9   procedural requirements may result in no concrete harm. Id. at 1550. (“For example, even if a

                                  10   consumer reporting agency fails to provide the required notice to a user of the agency's consumer

                                  11   information, that information regardless may be entirely accurate. In addition, not all inaccuracies

                                  12   cause harm or present any material risk of harm. An example that comes readily to mind is an
Northern District of California
 United States District Court




                                  13   incorrect zip code. It is difficult to imagine how the dissemination of an incorrect zip code,

                                  14   without more, could work any concrete harm.”)

                                  15          Plaintiff’s complaint alleges that defendants acquired credit and background reports on

                                  16   plaintiff and others in connection with their hiring process without providing proper disclosures or

                                  17   obtaining proper authorization in compliance with FCRA. The complaint alleges that the

                                  18   disclosures do not meet the statutory requirements to provide a written, standalone disclosure and

                                  19   are embedded with extraneous information in violation of section 1681b(b)(2)(A). (See NOR Exh

                                  20   A [“Complaint”] at ¶¶ 28-32, 34.) It further alleges that defendants did not include a statement

                                  21   informing plaintiff of his right to request additional disclosures and a summary of his rights under

                                  22   statute, as required by sections 1681d(a)(1) and 1681(g(c). (Id. at ¶¶ 47-56.) Further, it alleges

                                  23   that these statutory violations caused plaintiff and others to be injured by “having their privacy and

                                  24   statutory rights invaded in violation of the FCRA.” (Id. ¶¶ 43, 57.)

                                  25          These allegations do not state a concrete injury beyond a bare procedural violation.

                                  26   Moreover, plaintiff disclaims economic injury in his briefing on the motion. (See Reply at 1:13-15

                                  27   [“Plaintiff asserts only procedural violations and does not assert that he incurred any economic or

                                  28   other concrete injury as required for Article III standing and federal court jurisdiction.”]; and 3:10-
                                                                                          2
                                          Case 4:20-cv-09301-YGR Document 29 Filed 04/22/21 Page 3 of 3




                                   1   11 [“Plaintiff does not assert any economic or other concrete injury.”]) Thus, plaintiff’s judicial

                                   2   admissions make it clear that no economic injury is at issue here.

                                   3          Defendant’s citation to the Ninth Circuit’s decision Syed is unavailing. Syed concerned

                                   4   allegations that went beyond a mere procedural violation of the FCRA, alleging facts giving rise to

                                   5   an inference that plaintiff was confused by the inclusion of the liability waiver in the background

                                   6   check form and would not have signed it had the disclosures been clear and compliant with the

                                   7   statute. Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017). As numerous courts have found,

                                   8   mere allegation of an “invasion of privacy and statutory rights” without more is insufficient to

                                   9   state a concrete, particularized harm that satisfies Article III’s requirements. See, e.g., Moore v.

                                  10   United Parcel Serv., Inc., No. 18-CV-07600-VC, 2019 WL 2172706, at *1 (N.D. Cal. May 13,

                                  11   2019); Williams v. Nichols Demos, Inc., 2018 WL 3046507, at *5 (N.D. Cal. June 20, 2018).

                                  12   Here, as in Moore and others, the complaint’s “reference to invaded ‘privacy and statutory rights’ .
Northern District of California
 United States District Court




                                  13   . . [is] insufficient to describe a concrete and particularized harm” and the complaint is “devoid of

                                  14   allegations of confusion, error, or other harm from the alleged violations that might give rise to

                                  15   standing” Moore, 2019 WL 2172706, at *1 (N.D. Cal. May 13, 2019) (citing Williams, 2018 WL

                                  16   3046507 at *5).

                                  17          Therefore, plaintiff’s motion to remand is GRANTED and the renewed motion to compel

                                  18   arbitration is DENIED AS MOOT. The Clerk is directed to remand this action to the Superior Court

                                  19   for the State of California, County of Alameda.

                                  20          This terminates Docket Nos. 20 and 21.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 22, 2021
                                                                                         ______________________________________
                                  23
                                                                                              YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT JUDGE

                                  25

                                  26

                                  27

                                  28
                                                                                         3
